DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner would like to note that the limitation “oxidant delivery means” in claims 1-8 is interpreted as “compressor”, as described in par.0007 of the specification (see paragraph 5 of the Office Action dated September 02, 2020).
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to claims 1 and 5.
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Bono (US Patent 9,153,827), as evidenced by Stute et al. (US 2010/0159360) and  Boehm et al. (US Patent 6,461,751) is withdrawn following the applicant’s amendments to claims 1 and 5.
Naganuma (US 2012/0015270) teaches a fuel cell system comprising a fuel cell using air containing oxygen as oxidant gas and hydrogen as fuel gas. The air is taken from the atmosphere through an air flow rate meter and an air intake passage to an air compressor, and pressurized air from the air compressor is supplied to the fuel cell (par.0031). A controller may adjust the flow rate of air to achieve the necessary power and to adjust the output current (par.0040). The controller may run the compressor at a maximum air flow rate for an air blow process (par.0055-0056).
Boehm et al. (US Patent 6,461,751) teaches that a controller is programmed to decrease oxidant stoichiometry until oxidant starvation is detected or until oxidant stoichiometry is about one (abstract).
However, Naganuma and Boehm et al. fail to teach the method in claim 1 and the apparatus in claim 5.

Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANCA EOFF/Primary Examiner, Art Unit 1796